DETAILED ACTION
 The following is a Final office action office action in response to communications received on 7/14/2022.  Claim 13 has been amended.  Claims 1-4 and 9-24 are pending and examined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heather et al. (U.S. Publication No. 2007/0271857).
Regarding claims 1 and 9, Heather et al. discloses a modular building (Figs. 1 and 4) comprising at least one module (10), each of said at least one module comprising
The module comprising a male connector (81) projecting from a first side of the module to form a cylindrical projection (83B, 83D; Fig. 8A, 9G) terminated by a terminus having a shape, the male connector being dimensioned for being received by a female connector (21) having an aperture (22) dimensioned to receive said terminus and at least a portion of said cylindrical projection. Heather et al. teaches the terminus (approximate 83) having a shape, but does not disclose the shape as being hemispherical.  The shape does have chamfered edges that give it a somewhat rounded shape.  The chamfer edges facilitate guiding the terminus into the receiving opening.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a cylindrical projection with a terminus of any rounded shape such as a hemispherical shape to provide a smooth and an easy connection, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  There would be no new or unpredictable results achieved from making the chamfered end into a cylindrical terminus end or hemispherical end because both shapes will function in the same manner, i.e. to guide the end into the opening of the receptacle. 
Regarding claims 2 and 10, Heather et al. discloses a module gasket (85, 87, Fig. 8A) for rendering the module self-sealing.
Regarding claims 3 and 4, Heather et al. discloses a female connector (21) disposed on a second side of the module opposite the first side, the female connector comprising a plate (top or bottom of 21) having therethrough an aperture (22) dimensioned to receive a corresponding said male connector of a corresponding said module.
Regarding claims 11 and 12, Heather et al. discloses the at least one module comprises a gasketed roofing module (200, Figs. 17B-18D) and a gasket-receiving roofing module (approximate 200). 
Regarding claim 13, Heather et al. discloses a method of assembling a modular building (Figs. 1 and 4) having a first module (10) having a male connector (81) and a second module (10) having a female connector (21) dimensioned for receiving the male connector, the method comprising off-level contacting a terminus of the male connector (81) to the female connector (21); and aligning the first and second modules such that a projection member of the male connector is received by the female connector. Heather et al. discloses the terminus having a shape, but does not specify the shape as being hemispherical. The shape does have chamfered edges that give it a somewhat rounded shape.  The chamfer edges facilitate guiding the terminus into the receiving opening.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a terminus of any rounded shape such as a hemispherical shape to provide a smooth and an easy connection, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  There would be no new or unpredictable results achieved from making the chamfered end into a cylindrical terminus end or hemispherical end because both shapes will function in the same manner, i.e. to guide the end into the opening of the receptacle. 
Regarding claim 14, Heather et al. discloses the step of attaching the male connector (81) to the female connector (Figs. 8A and 9G). 
Regarding claim 15, Heather et al. discloses attaching the male connector to the female connector comprises bolting (92) the male connector to the female connector (Fig.  9).
Regarding claim 16, Heather et al. discloses attaching the male connector (81, Fig. 8A) to the female connector (21) comprises bolting the male connector to an adjacent male connector of third module (Fig. 4).
Regarding claim 17, Heather et al. discloses attaching the male connector to the female connector by locking the male connector to the female connector (Figs. 8A-8B), but does not disclose by a key-lock system.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used any known locking system including a key-lock system for a more or sufficient secure means. 
Regarding claim 18, Heather et al. discloses the at least one module (10) further comprises a second female connector (21) disposed on a second side of said module opposite the first side, the second female connector comprising a plate (top or bottom of 21) having therethrough an aperture (22) dimensioned to receive a corresponding said male connector of a corresponding said module.
Regarding claim 19, Heather et al. discloses said at least one module (10) comprises a first module comprising the first male connector (81) and a second module (10) comprising the first female connector (21), the first male connector being connected to the first female connector when the modular building is assembled (Figs. 4 and 17B).
Regarding claim 20, Heather et al. discloses said at least one module (10) comprises a third module (Fig. 4) comprising a second said male connector (81, Fig. 8A and 9B), said first and second male connectors (81) being horizontally adjacent to each other when the modular building is assembled (Figs. 4 and 9B), the modular building further comprising at least one spacer plate (82) dimensioned for being received by said first and second male connectors.
Regarding claim 21, Heather et al. discloses at least one of said first and third module comprises a module gasket (85, 87) for rendering said at least one of first and third module self-sealing.
Regarding claim 22, Heather et al. discloses a bolt (92) for attaching the first male connector and the first female connector to each other (Figs. 8A, 9G).
Regarding claims 23 and 24, Heather et al. discloses attaching the male connector to the female connector by locking the male connector to the female connector (Figs. 8A-8B), but does not disclose by a key-lock system.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used any known locking system including a key-lock system comprising at least one key and a key lock female connector comprising a key lock plate defining a key slot for a more or sufficient secure means. 
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.  Applicant argues that Heather et al. (U.S. Publication No. 2007/0271857) teaches away and does not disclose or contemplate off-level installation since Heather et al. teaches off-level installation using a rectangularly shaped lug with chamfered edges and flat tops which can cause structural damage to the modules and does not allow for rotation.  Whereas, in contrast, the instant application teaches the male connector that is cylindrical having a terminus with a hemispherical shape and the female connector having an aperture of a complementary shape diminished to receive the male connector which enhances off-level installation by reducing the wear and tear of the membrane gasket caused by on-level installation and allowing rotation.  In summary, Applicant argues that the change in shape is patentably distinct because of the resulting improvements in the function achieved and special advantages accrued thereby.  
In response to Applicant’s arguments, Examiner respectfully disagrees. Applicant’s reference and use of the patents in the case law of Eskimo Pie Cop v. John Levous & Purity Ice Crema Co. to help formulate arguments between the prior art and instant application appears to be misplaced since the prima facie case of obviousness is solely directed to or between the prior art and not the instant application. In this instance, the question would be if one of ordinary skill in the art would have found it obvious to use connectors of any other shape to serve the same purpose or function as the inventor intended.  In this particular case, Heather et al. in paragraphs [0107-0108] suggest that any other locking arrangements can be used as long as a proper connection can be made and accurate alignment of the modules are feasible.  Heather et al. does not discuss the significance of the shapes, so the use of any other shapes has not been restricted as along as the connection in accordance to the prior art can be made.  Examiner contends that one of ordinary skill in the art would have found it obvious to use a lug of any feasible shape such as one that was cylindrical with a hemispherical terminus without deviating from the spirit of the invention or comprising the connection. Whether the lug of Heather et al. rotates would be inconsequential.  However, the possibility of the shape providing better alignment arrangement would be contemplated and possibly result in the capability of the lugs being be able to rotate within the aperture. Therefore, the Examiner maintains that the prior art teaches and suggest the invention as it is claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633